OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
McCarthy v Volkswagen of Am. (55 NY2d 543, 548-549) held that the insanity toll of CPLR 208 was “meant to extend * * * to only those individuals who are unable to protect their legal rights because of an over-all inability to function in society”, not “a mere post traumatic neurosis.” In the present case the testimony of Dr. Goldfarb was that what plaintiff suffered was a mental condition “more serious than a neurosis.” He characterized her condition as “a major depressive disorder” and “a very severe depressive reaction” as a result of which “she did not have an over-all ability to function and * * * did not know what to do.” That testimony, moreover, was uncontradicted by any medical testimony. We conclude that the weight of the evidence more nearly comports with the Appellate Division’s determination that plaintiff was unable to protect her legal rights because of her over-all inability to function. She was, therefore, within the meaning of General Municipal Law § 50-e (5) and CPLR 208, as construed in the McCarthy case, properly authorized to file a late notice of claim.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander concur; Judge Titone taking no part.
Order affirmed, with costs, in a memorandum.